Exhibit 10.3
Western Alliance Bancorp
Bank of Nevada
Annual Bonus Plan 2008
Objective: The purpose of this Annual Bonus Plan is to provide incentives and
rewards for superior performance in order to attract and retain highly qualified
team members and to maximize financial performance so that Western Alliance
Bancorp (WAL) will meet and exceed its goals.
Eligibility: Selected team members who are employed by WAL as of January 1st of
the Plan Year. Bonuses for team members hired after January 1st but on or before
September 30th of a Plan Year will be prorated. Team members hired after
September 30th may be eligible the following Plan Year.
Effective Date: January 1, 2008. This Plan supersedes all others before it.
Frequency of Awards: Awards will be paid annually within 90 days after the end
of the Plan Year. Participants must be employed at the payment date to receive
any bonus compensation under this Plan.
Plan Administrator: WAL’s Incentive Compensation Committee will administer the
Plan. This Committee is made up of WAL’s Chief Executive Officer, Chief
Financial Officer, and Chief Administrative Officer.
How the Plan Works: Subject to the terms of the Plan, bonus calculations will be
based on the following factors: 1) WAL’s EPS growth, 2) NET EARNINGS growth of
individual bank, 3) Organic LOAN growth, 4) Organic Customer Funds (includes
100% credit for repo’s) growth, and 5) QUALITY control (Regulatory exams,
Internal Audits, Credit Quality).
A Target bonus percentage expressed as a percent of Base Salary will be
established for each Participant. A payout at the maximum level requires
outstanding performance for the year in all components of the Plan.
Base Salary is defined as the Participant’s actual salary earned for the year
which includes pay for regular hours worked plus paid holiday, sick, and
vacation hours; earnings received while on a Leave of Absence are not included
in this calculation.

A.   WAL’s EPS Growth Performance is weighted 10% at the Bank level       This
portion of the Plan measures the Corporation’s percent growth in EPS.      
Adjustments maybe made to this calculation to account for miscellaneous gains or
losses. For example, restructuring charges will be excluded and allocations will
be normalized. The Incentive Compensation Committee may approve other
adjustments.

  1.   As soon as possible after the end of the Plan Year, the Finance Division
will calculate WAL’s EPS.     2.   EPS will be calculated including
acquisitions.

January 1, 2008 (as approved by the WAL Compensation Committee April 21, 2008)

 



--------------------------------------------------------------------------------



 



WAL
Annual Bonus Plan

  3.   The WAL EPS portion of the bonus will be calculated based on hitting the
following EPS targets listed below:

Same targets for all affiliates

      Growth in   Percent of Target WAL EPS   Bonus Paid Performance   (WAL
Portion)
Less than $1.15
  No Bonus paid
Between $1.15 to $1.30
  50% to 75%
Between $1.30 to $1.44
  75% to 100%
Between $1.44 to 1.59
  100% to 125%

B.   Net Income Growth Performance is weighted 25%       This portion of the
Plan measures the affiliate’s percent growth in Net Income. Net Income is
defined as the Bank’s income after taxes:       (Net Interest Income +
Non-interest Income) – (Non-interest Expense – Taxes) = Net Income      
Adjustments will be made to this calculation to account for miscellaneous gains
or losses. The Incentive Compensation Committee may approve other adjustments.

  1.   As soon as possible after the end of the Plan Year, the Finance Division
will calculate the Bank’s Net Income.     2.   The following chart will
determine level of payout for Net Income Growth.

      Growth in   Percent of Target Bank Net Income Performance   Bonus Paid BON
  (Bank Portion)
Less than $31.6MM
  No Bonus paid
Between $31.6MM to $35.1MM
  50% to 75%
Between $35.1MM to $38.7MM
  75% to 100%
Between $38.7MM to $42.3MM
  100% to 125%

Page 2



--------------------------------------------------------------------------------



 



WAL
Annual Bonus Plan

C.   Loan and Customer Funds (includes 100% credit for repo’s) Growth
Performance is weighted 10% (Loan) and 25% (Customer Funds) for a total of 35%  
    This portion of the bonus will be calculated based on Bank performance in
Loan Growth and in Customer Funds Growth.       Senior Management will agree on
final budget projections that will be translated into financial performance
goals.       Loans and Customer Funds Growth

  1.   In setting the Budget for each Bank, Loan and Customer Funds Growth Goals
will be established.     2.   As soon as possible after the end of the Plan
Year, the Finance Department will measure the Actual Loan and Customer Funds
results for the Bank. Adjustments may be made to these calculations to account
for staff transfers, windfalls, etc.     3.   Following are the
definitions/calculations on which this portion of the bonus will be based:

  a.   A calculation will be made for the Bank Growth in Total Loans (10% of
target) and Customer Funds (25% of target).     b.   Calculation: The percent of
Target bonus paid for Loan and Customer Funds Growth will each be calculated
based on the following schedule:     c.   Both loans and customer funds will be
calculated on organic growth and will not include increases in loans or customer
funds acquired by acquisition.

Chart for Organic Loan Growth 10% of target

      Bank Performance   Percent of Target Loan Growth   Bonus Paid BON  
(Loans)
Less than $50MM
  No Bonus paid
Between $50MM to $100MM
  25% to 50%
Between $100MM to $150MM
  50% to 75%
Between $150MM to $200MM
  75% to 100%
Between $200MM to $300MM
  100% to 125%

Page 3



--------------------------------------------------------------------------------



 



WAL
Annual Bonus Plan
Chart for Organic Customer Funds Growth 25% of target

      Bank Performance   Percent of Target Customer Funds Growth   Paid BON  
(Customer Funds)
Less than $50MM
  No Bonus paid
Between $50MM to 100MM
  25% to 50%
Between $100MM to $150MM
  50% to 75%
Between $150MM to $200MM
  75% to 100%
Between $200MM to $300MM
  100% to 125%

  4.   In order to receive more than 100% of the Loan and Customer Funds growth
portion of the bonus:

  a.   Bank must achieve a growth of at least $200MM+ in Loans and $200MM+ in
Customer Funds for either to pay more than 100% for the goal being measured, and
    b.   Participant must meet individual goals in this respective area.

D.   Quality Control is weighted 30%

  1.   Quality control refers to the effectiveness of the Corporation’s
regulatory examines, internal audits and credit quality.     2.   Quality
Control will be measured in the following three areas:

  a.   All Regulatory Examines (10%) must be level 2 or better     b.   Internal
Audits (10%) must be at least passing     c.   Credit Quality (10%) will be
measured in the following two areas

  i.   Non-performing assets will not exceed .75% of average total loans     ii.
  Net charge-offs will not exceed .65% of average total loans

  3.   The maximum pay out on this quality control is 100%

E.   Other Calculation Provisions

  1.   Participants must meet individual loan and customer funds production
goals, if assigned, or their total bonus may be reduced or eliminated.     2.  
Except as otherwise specifically approved and directed by the WAL Compensation
Committee, and subject to all legal requirements, the aggregate total of the
bonuses paid to Participants in each Bank cannot exceed 10% of the Net Income
for that Bank. If it does, the payments will be pro-

Page 4



--------------------------------------------------------------------------------



 



WAL
Annual Bonus Plan

      rated and re-calculated as a percent of the actual Net Income of the Bank;
however, all participants below the level of AVP will be eligible for target
(actual bank performance) pay outs prior to proration. The balance remaining
after payment to participants below the level of AVP will then be prorated
according to the remaining pool and distributed to AVP and above.

  3.   A participants bonus may be reduced or eliminated if in the discretion of
Management, i) the department’s loan review and/or audits are rated below
satisfactory and/or not adhering to safety, soundness, and approved operational
procedures, ii) any participant, their branch or department earns a rating of
less than “Satisfactory,” iii) the department’s credit underwriting and/or
portfolio management practices are rated below “Satisfactory” and/or not
adhering to safety and soundness, or iv) the participant, their branch or
department has not contributed adequately to the financial results attributed to
them.     4.   With the approval of the Incentive Compensation Committee, a
participant’s bonus may be increased over his/her assigned Target bonus
percentage in order to recognize extraordinary performance. The Division
Executive will provide written documentation to the Incentive Compensation
Committee to support the recommendation.

F.   Other Administrative Provisions:

  1.   This is a discretionary bonus plan and, in order to receive payment of
any bonus under this Plan, the participant must be employed by the Bank at the
time payment is made, which will be no later than March 15th.     2.  
Designation as a Participant in the Plan does not create a contract of
employment for any specified time, nor shall such act to alter or amend the
Bank’s “at-will” policy of employment.     3.   If any Participant’s performance
is rated as falling below job expectations or as less than satisfactory at any
time during the Plan Year, or if the Participant is subject to any written
disciplinary action, the bonus payment will be reduced or eliminated.     4.  
Participants who transfer during the year will participate in the Plan
applicable to the department they are in at year-end. If extenuating
circumstances arise, exceptions to this policy will be considered on a case by
case basis.     5.   A change in officer title occurring during the year will
not change the target bonus percentage.     6.   Awards will be paid through the
normal payroll process to participants. All awards will be subject to applicable
taxes. Awards do not constitute commissions or additional wages, and
Participants have no vested interests in the benefits of the Plan, except as
expressly provided for herein.     7.   Awards under this Plan will be used in
calculating covered earnings for benefit purposes for the 401(k) and Life
Insurance Plans but not for Long Term Disability Insurance.     8.   Timely and
accurate completion of all business plans, reports, budgets and other planning
exercises is required for payment under the Plan.

Page 5



--------------------------------------------------------------------------------



 



WAL
Annual Bonus Plan

  9.   Acknowledgment from the HR Department that offices and officers have
conformed to bank policy in timeliness of annual reviews, controllable turnover,
and all other areas of HR administration is required for payment under this
Plan.     10.   Performance measurements and statistics will be based on
calculations completed by the Finance Division of WAL. Any questions about the
results or the bonus calculations must be submitted to the Plan Administrator
within 30 days after the calculations have been completed and published, after
which time no inquiries will be considered.     11.   Management retains the
right in its sole discretion to adjust bonuses to reflect “windfall” changes
(i.e., transfer of unusually large accounts or loans between offices, etc.).    
12.   This Plan is governed and interpreted by the Plan Administrator, whose
decisions shall be final. This is a discretionary program and the Plan
Administrator or the Board of Directors of WAL reserves the right to terminate
or alter this bonus program at any time.     13.   Participants are eligible to
participate in only one annual bonus plan (could also be paid out quarterly),
and Management has the discretion to assign any team member to the particular
plan it deems appropriate.     14.   The intent of Bank Management is to fairly
reward team members for adding value to the Bank. If any adjustments need to be
made to allow this Plan to accomplish its purpose, the Incentive Compensation
Committee in its sole discretion can make those adjustments.

Sample Calculation:
1. WAL EPS Performance is weighted 10% at the Bank level

          EPS Performance   WAL EPS
Year-end WAL EPS
  $ 1.30  
 
       
% of EPS Target Bonus Paid
    75 %

See table on page 2
2. Net Income Growth Performance is weighted 25% at the Bank level

          Net Income   BON
Year-end Net Income Growth
  $31.6MM
 
       
% of Net Income Target Bonus Paid
    50 %

See table on p. 2
3. Organic Loan Growth Performance is weighted 10% at the Bank level

Page 6



--------------------------------------------------------------------------------



 



WAL
Annual Bonus Plan

          Loan Growth   BON
Loan Growth
  $200MM
 
       
% of Loan Growth Target Paid
    100 %

See table page 3
4. Organic Customer Funds Growth Performance is weighted 25% at the Bank level

          Customer Funds Growth   BON
Customer Funds Growth
  $100MM
 
       
% of Customer Funds Growth Target Paid
    50 %

See table page 3
5. Quality Control factors are weighted 30% at the Bank level with 10% weighting

  •   Regulatory Examines (level 2 or better achieved)     •   Internal Audits
(passing grade on all internal audits)     •   Credit Quality

  o   Non-performing assets did not exceed .75% of average total loans     o  
Net charge-offs did not exceed .65% of average total loans

    Passed at the 100% level for example purposes

WAL Annual Bonus Payment
Participant has a base salary of $60,000
Target Bonus of 8%
Target Bonus — $4,800.00

                                      EPS     NI     Loan     Customer Funds    
Quality   $ 4,800     $ 4,800     $ 4,800     $ 4,800     $ 4,800.   X 10 %   X
25 %   X 10 %   X 25 %   X 30 %                             $ 480     $ 1,200  
  $ 480     $ 1,200     $ 1,440   X 75 %   X 50 %   X 100 %   X 50 %   X 100 %  
                          $ 360     $ 600     $ 480     $ 600     $ 1,440  

TOTAL PAYOUT IS $360.00+600.00+480.00+600.00+1,440.00 = $3,480.00

Page 7